107 F.3d 871
156 L.R.R.M. (BNA) 2480
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Art BERGER, A Sole Proprietor d/b/a Art Berger, Respondent.
No. 96-6706.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1997.

Before:  MARTIN, Chief Judge;  NORRIS and MOORE, Circuit Judges.

JUDGMENT

1
In a decision and order of April 28, 1994 in Case No. 7-CA-35151, the National Labor Relations Board (the "Board") found the respondent had committed unfair labor practices by failing to pay amounts due various fringe benefit funds under the terms of a collective bargaining agreement.  The same decision and order directed the respondent, inter alia, to submit monthly fringe benefit fund reports and to make its employees whole by submitting the unpaid contributions.  Because the respondent had not contested the charges, the Board applied to this court for summary enforcement of its decision and order.  This court granted such enforcement in an unpublished judgment.  NLRB v. Art Berger, No. 94-5991, 1994 WL 577411 (6th Cir.  Oct. 19, 1994).


2
The Regional Director then served on the respondent a compliance specification alleging the amount of contributions owed to the various fringe benefit funds under the Board's decision and order.  The respondent did not file an answer and General Counsel moved for judgment.  The Board granted summary judgment in a supplemental decision and order of July 19, 1996.


3
The Board now moves for summary enforcement of its supplemental decision and order on grounds the respondent, by failing to file an answer to the compliance specification or otherwise contesting this matter before the Board, has waived any right to raise objections before this court.  We agree with the Board that summary enforcement is appropriate in this case.  See 29 U.S.C. § 160(e).


4
It therefore is ORDERED that the Board's application for summary enforcement of its July 19, 1996 supplemental decision and order in Case No. 7-CA-35151 is granted.  The respondent Art Berger, a sole proprietor d/b/a Art Berger, Romeo, Michigan, its officers, agents, successors, and assigns, shall pay the following amounts, plus any additional amounts that accrue on those amounts to the date of payment as computed in accordance with Merryweather Optical Co., 240 N.L.R.B. 1213 (1979):


5
Fringe Benefit Fund             Contribution
Health Care                       $2160.00
Pension                            1800.00
Vacation                           1080.00
Apprentice                           72.00
Int.  Pension                        360.00
Int.  Promot                         50.40
Total                             $5522.40